On December 20, 1996, the said William Rectenwald has been duly convicted in this Court of the crimes of Count I: Sexual Intercourse Without Consent (Felony), Count IV: Sexual Intercourse Without Consent (Felony), Count VI: Sexual Intercourse Without Consent (Felony) and Count VII: Sexual Intercourse Without Consent (Felony); it is therefore ordered, adjudged and decreed that the said William Rectenwald be punished by imprisonment in the Montana State Prison at Deer Lodge, Montana, for the term of forty (40) years on each count to run concurrently with each other. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 93 days. It is the recommendation of this court that the defendant not be eligible for Parole, pursuant to 46-18-202, Montana Code Annotated, until said defendant has completed all Phases of the Sex Offender Treatment Program. It is further ordered that the said William Rectenwald be, and he is hereby notified that it is his duty to register, as a Sex Offender as required by46-18-254 and 255 and 46-23-501 through 46-23-508, Montana Codes Annotated. The defendant is further notified that the law imposes upon him the ,duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) ayear prorated at Ten Dollars ($10.00) amonth for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for each conviction pursuant to statute 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for each conviction for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five Dollars ($25.00) for each conviction to the Treasurer of this County.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*62DATED this 13th day of June, 1997.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County. Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank William Rectenwald for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.